Citation Nr: 0715249	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-31 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for chronic joint pain 
of the hips, knees, and elbows as due to an undiagnosed 
illness related to service in the Persian Gulf War.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1983 and from February 1985 to January 2002.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the benefits sought on 
appeal.  

The Board notes that in a letter to VA dated in September 
2004, the veteran's representative requested an informal 
hearing conference with a Decision Review Officer (DRO) to 
discuss the pending appeal.  The veteran did not request a 
personal hearing in his substantive appeal, which was 
submitted with the September 2004 letter.  The AMC should 
ascertain whether the veteran and his representative would 
like a DRO conference regarding his low back disability and 
chronic joint pain of the hips, knees, and elbows as due to 
an undiagnosed illness related to service in the Persian Gulf 
War.  

Further, the issues of service connection for a low back 
disability and chronic joint pain of the hips, knees, and 
elbows as due to an undiagnosed illness related to service in 
the Persian Gulf War are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


REMAND

1.  Low back disability.

The veteran contends that his low back pain is related to 
service.  As a preliminarily matter, the Board notes that VA 
informed the veteran in a letter dated in August 2005 that 
his appeal was certified to BVA and he had 90 days from the 
date of the letter to submit any additional information.  In 
January 2006, VA received medical evidence which reflects a 
current diagnosis of a lower back disorder and which was not 
of record previously.  Along with the medical evidence, the 
veteran's representative indicated that he had not been able 
to gain access to the veteran's claims file or the VA 
computer system on his behalf, which is suggestive of good 
cause as to why the evidence was not timely submitted under 
38 C.F.R. § 20.1304(b)(2).  Further, the Board notes, as will 
be discussed more thoroughly below, that the new evidence, 
when combined with the other evidence of record, warrants a 
remand for a medical opinion pursuant to 38 C.F.R. 
§ 3.159(c)(4).  

The veteran's service medical records reflect that the 
veteran was treated for lower back pain in the late 1980s and 
1990s and he reported that he continued to receive treatment 
for his back pain on his July 2001 retirement report of 
medical history.  For example, a December 1983 examination 
noted that the veteran's spine was normal but there was a 
trauma scar on his lower back.  A January 1986 chronological 
record of medical care reflected that the veteran complained 
of chest and back pain for two weeks when lying down.  The 
veteran commented that he was hit in the ribs in the same 
area a month prior and the assessment was probably 
musculoskeletal but x-rays for the chest and left ribs were 
ordered.  A January 1986 radiographic report was negative for 
abnormalities of the chest, and there was no evidence of 
fracture in the ribs.  A July 1987 emergency care and 
treatment report noted that the veteran complained of right 
testicular, back, and abdominal pain for five hours, with 
most of the pain occurring in the stomach area.  However, it 
appears that the back pain was related to kidney stones as 
three radiological consultation reports dated in July 1987 
noted that the veteran continued to complain of stomach and 
back pain, which was identified as right urethral calculi 
near the UPJ junction of the right kidney.  

The next complaint of back pain was on a September 1988 
chronological record of medical care.  A September 1988 
follow-up chronological record of medical care taken the next 
day noted that the veteran complained of intermittent right 
back pain for a week.  The assessment was that urolithiasis 
was unlikely as the etiology of the symptoms.  

On a March 1995 report of medical history, the box "I don't 
know" was checked next to recurrent back pain.  The March 
1995 examination reflected that an evaluation of the 
veteran's spine/musculoskeletal region was abnormal and a 
tender sacroiliac area was noted.  A December 1996 
consultation sheet observed right thoracic spine and left 
lumbosacral spine scoliosis.  A May 1999 entry on a document 
entitled master problem list noted acute low back strain.  A 
May 1999 hospital report indicated an assessment of low back 
strain with muscle spasm and the veteran was given a profile 
restricting heavy lifting.  The July 2001 retirement 
examination found a normal spine.  The box next to recurrent 
back pain or any back problem was checked.  It was noted that 
the veteran had a pulled lower back in September 1988 and had 
a pulled back from March 1999 to the present time.  It was 
indicated that he was receiving treatment from two doctors.  

It was noted on the May 2002 VA examination of the veteran's 
spine that his claims file was not reviewed.  The veteran 
reported a gradual onset of back pain starting in the late 
1980s.  He indicated conservative treatment with medications 
and rest but indicated that he really did not pursue much 
evaluation of it while on active duty.  After discharge he 
reported more gradual back pain but had not had an evaluation 
for it since discharge.  A normal lumbosacral spine was found 
following radiographic examination.  The diagnosis was 
mechanical low back pain brought on by certain types of 
activities with essentially normal physical and radiographic 
examination.  

In a March 2003 letter, the veteran claimed that there were 
problems with his July 2001 retirement physical.  
Specifically, he contended that the physician's assistant 
told him that since he was going to make a claim against VA, 
he would not examine him for those conditions.  Further, the 
veteran claimed that during his May 2002 VA examination, he 
was not referred to a physician for examination of his 
mechanical lower back pain and still had not been referred to 
a doctor.  

An April 2003 private history and physical examination form 
noted that the veteran complained of a painful lower back.  
Under history of present illness, there was a diagnosis of 
Persian Gulf Syndrome.  Physical examination found marked 
spasm in the paralumbars and tender back muscles.  The 
diagnosis was myofascial back pain.  

As noted above, VA received additional evidence in January 
2006 which contained a July 2005 private medical report 
indicating that the veteran had complained of chronic low 
back pain since 1988, when he was in the Army.  The veteran 
described the pain as occurring in the lumbosacral junction 
area that occasionally radiated laterally across the top of 
his hips and was exacerbated by bending over.  The 
accompanying x-rays that the veteran brought to the 
examination dated in June 2005 revealed a normal appearing 
lumbar spine.  The assessment was likely lumbar facet 
dysfunction versus mild early facet degenerative joint 
disease.  A July 2005 MRI found mild degenerative disease at 
the L5/S1 level.  There was facet fluid that might have 
contributed to low back pain.  A July 2005 follow-up report 
from the same doctor noted that a July 2005 MRI of the lower 
back revealed facet arthropathy at multiple levels downward 
starting at L3.  There was a little fluid in the facet 
joints, no major disc herniation, and a little bit of early 
degenerative change in the L5/S1 disc only.  Physical 
examination revealed pain with palpation over the L5/S1 facet 
joint area but not much higher up and a flattened lumbar 
lordosis.  The assessment was lumbar facet syndrome with mild 
facet arthropathy.  

Based on the July 2005 findings of a back disability, reports 
of back pain in service, and the notation that the May 2002 
VA examiner did not have the benefit of the veteran's claims 
file when evaluating his complaints of lower back pain, the 
Board finds that it is necessary to order another VA 
examination to be conducted by an examiner who will render a 
medical opinion as to whether a current back disorder is the 
result of a disease or injury in service as shown by the 
service medical records.  VA regulations provide that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  In this case, there is 
(A) current private medical evidence dated in July 2005 of a 
diagnosed back disability; (B) complaints of back pain in 
service as noted above; and (C) the veteran's reports on the 
May 2002 VA spine examination and the July 2005 private 
medical evidence indicating that he had experienced chronic 
and gradually increasing back pain since the 1980s when he 
was in service.  Further, the veteran reported back pain on 
his July 2001 retirement examination.  Accordingly, it is 
necessary to obtain a medical examination and medical opinion 
in order to decide the claim in this case.  38 C.F.R. § 
3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).

2.  Chronic joint pain of the hips, knees, and elbows as due 
to an undiagnosed illness related to service in the Persian 
Gulf War

The veteran contends that his joint pain of the hips, knees, 
and elbows is due to an undiagnosed illness related to 
service in the Persian Gulf War.  As a preliminary matter, 
the veteran's DD 214 reflected that he received the Southwest 
Asia Service Medal and the Kuwait Liberation Medal (SA) and 
his service medical records indicated that he served in the 
Persian Gulf.  However, his specific dates of service were 
not noted on his DD 214 or anywhere else in his claims file.  
Two National Personnel Records Center (NPRC) requests dated 
in April and June 2004 asked for the veteran's active duty 
dates in Southwest Asia on or after August 2, 1990.  The 
response was that there were no records at Code 13 for the 
veteran and that any additional requests should be made to 
Codes 11, 31, or 41.  Based on that information, it appears 
that an additional request for the veteran's dates of service 
in Southwest Asia should be undertaken using Codes 11, 31, or 
41.  

The veteran's service medical records indicated that the 
veteran complained of joint pains beginning in 1992 and 
periodically throughout service.  A comprehensive clinical 
evaluation program (CCEP) provider-administered symptom 
questionnaire dated in 1992 had a chief complaint of joint 
pains.  On a May 1992 record, the veteran complained of 
bilateral knee and elbow aching and it was noted that the 
veteran felt very tired, run down, lethargic, and warm at 
night.  The assessment was viral syndrome versus mycoplasma 
pneumonia.  An undated chronological record of medical care 
indicated joint problems such as soreness, swelling, and pain 
in the knees that began a year and a half earlier and pain 
and stiffness in the hips that began eight or nine months 
prior.  In October 1992, the veteran complained of pain in 
the left hip and left knee that was assessed as having a 
small possibility of being related to Lyme Disease.  However, 
an October 1992 report was negative for Lyme Disease.  The 
March 1995 report of medical history had "yes" checked next 
to swollen or painful joints and "I don't know" checked 
next to arthritis, rheumatism, or bursitis.  A September 1996 
treatment report noted that the veteran had complained of 
right knee pain since Saudi Arabia.  An October 1996 record 
indicated left hip pain and swelling in both his right and 
left knees.  The July 2001 retirement physical examination 
had "yes" boxes checked next to painful shoulder, elbow, or 
wrist; arthritis, rheumatism, or bursitis; impaired use of 
arms, legs, hands, or feet; swollen or painful joints; and 
knee trouble.  There was a notation that the veteran had 
knee, elbow, and hip pain, and had been receiving treatment 
for his elbows, hips, and knees since May 1992.   

However, the service medical records also reflected findings 
of right and lateral epicondylitis in 1996 and 1997.  
Further, two comprehensive clinical evaluation program (CCEP) 
diagnostic forms dated in March and May 1995 had primary 
diagnoses of patella femoral syndrome and secondary diagnoses 
of fibromyalgia.  

During his May 2002 VA joints examination, the veteran 
reported that he developed pain in his hips, knees, and 
elbows after returning from the Persian Gulf beginning in 
1992.  It was noted that his claims file was not reviewed.  
After examination, the diagnosis was normal examination of 
the bilateral hips, bilateral elbows, and bilateral knees.  

The July 2002 RO decision denied service connection for 
chronic pain of the hips, knees, and elbows because there was 
no objective medical evidence of a chronic undiagnosed 
illness.  In his notice of disagreement (NOD), received by VA 
in October 2002, the veteran claimed that the July 2002 RO 
decision did not consider treatment for inflammation of 
elbows, knees, and fingers dated in May 1992, negative test 
results for Lyme Disease dated in October 1992, findings of 
knees and hips problems dated in March 1995, and a May 1995 
diagnosis of patella femoral syndrome.  In a March 2003 
letter, the veteran contended that his May 2002 VA 
examination was not comprehensive as he was not referred to a 
physician to evaluate his joint pain in his hips, knees, and 
elbows.  Further, an April 2003 private history and physical 
examination form noted that the veteran provided a history 
that his hips and knees ached and were swollen and that he 
ached "all over."  In the history section of this report 
and in handwriting different from the handwriting of the 
examiner who conducted the physical examination, a diagnosis 
of "Persian Gulf Syndrome" was noted, but it is unclear 
whether the veteran provided this information as history or 
whether this was an examiner's assessment.  

Based on the reports of chronic pain in the hips, knees, and 
elbows in service; the notation that the May 2002 examiner 
did not have the benefit of the veteran's claims file when 
evaluating his complaints of joint pain; and the April 2003 
private medical report reflecting "Persian Gulf Syndrome" 
(although it is unclear whether this was history provided by 
the veteran or an actual assessment on the part of a 
competent examiner, the Board finds that it is necessary to 
order another VA examination with a nexus opinion to 
specifically address his joint pain as related to the Persian 
Gulf War.  VA regulations provide that a medical examination 
or medical opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (A) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(B) establishes that the veteran suffered an event, injury, 
or disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 
3.159(c)(4)(i).  In this case, there is (A) current private 
medical evidence dated in April 2003 of Persian Gulf Syndrome 
that was related to the veteran's complaints of swelling and 
aching in his knees and hips; (B) complaints of joint pain of 
the hips, knees, and elbows during service as noted above; 
and (C) the veteran's reports on the May 2002 VA joints 
examination indicating that he has experienced chronic pain 
of the hips, knees, and elbows since returning from the 
Persian Gulf.  Further, the veteran reported knee, elbow, and 
hip pain on his July 2001 retirement examination.  
Accordingly, it is necessary to obtain a medical examination 
and medical opinion in order to decide the claim in this 
case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. Principi, 18 
Vet. App. 512, 517 (2004).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter containing Dingess/Hartman v. 
Nicholson (2006) notice information.
2.  Please ascertain whether the veteran 
would like a DRO conference in connection 
with his claims for lower back pain and 
chronic joint pain of the hips, knees, and 
elbows.

2.  An additional request to the NPRC or 
other appropriate facility for the 
veteran's dates of service in Southwest 
Asia should be undertaken using Codes 11, 
31, or 41 or any other appropriate address 
codes.  The dates of service in Southwest 
Asia should be clearly documented in the 
claims file.

3.  After the development in 1 and 2 has 
been undertaken, please schedule the 
veteran for a VA examination to evaluate 
his lower back pain.  A copy of the claims 
folder and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  The examination 
report must include responses to the each 
of the following items:

a.  Based on a review of the claims 
folder and the examination findings, the 
examiner should indicate whether the 
veteran has a current low back disorder, 
or if none if found, whether there is 
chronic low back pain.

b.  If a low back disorder or chronic low 
back pain is found, the examiner should 
state a medical opinion--based on review 
of all pertinent evidence of record 
including the service medical records; 
the May 2002 VA spine examination report 
and diagnosis of mechanical low back pain 
brought on by certain types of 
activities; and the July 2005 private 
reports--as to the likelihood (likely, 
unlikely, at least as likely as not) that 
a current low back disorder, if any, is 
the result of a disease or injury in 
service to include his complaints of back 
pain, as opposed to its being due to some 
other factor or factors.  

In rendering this opinion, the examiner 
should also please consider the January 
1986 report of back pain; two September 
1988 reports of right sided back pain 
with an assessment that urolithiasis was 
unlikely as the etiology; the March 1995 
report of medical history that indicated 
recurrent back pain; the March 1995 
examination that reflected an abnormal 
spine/musculoskeletal region and noted a 
tender sacroiliac area; the December 1996 
consultation sheet that observed right 
thoracic spine and left lumbosacral spine 
scoliosis; the May 1999 entry that noted 
acute low back strain; the May 1999 
assessment of low back strain with muscle 
spasm indicating that a profile 
restricting heavy lifting was given; and 
the July 2001 retirement examination that 
found a normal spine but the boxes next 
to recurrent back pain or any back 
problem were checked and it was noted 
that the veteran had a pulled lower back 
in September 1988, from March 1999 to the 
present time, and was receiving 
treatment.  Further, please note the May 
2002 VA spine examination and diagnosis 
of mechanical low back pain brought on by 
certain types of activities.  
Additionally, please take into 
consideration that April 2003 private 
medical report that found marked spasm in 
the paralumbar region, tender back 
muscles, and had a diagnosis of 
myofascial back pain.  Lastly please note 
the July 2005 private medical reports; 
specifically, the assessment of lumbar 
facet syndrome with mild facet 
arthropathy.  (The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.)  

5.  After the development as requested in 
1-3 has been completed, the veteran should 
be scheduled for a VA Persian Gulf War 
examination pertaining to his claim for 
service connection for joint pain of the 
hips, knees, and elbows to include as due 
to an undiagnosed illness related to 
service in the Persian Gulf War.  Any 
appropriate worksheets usually provided 
for Persian Gulf examinations should be 
provided to the examiner for this 
examination.

The claims folder and a copy of this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

a.  Based on a review of the claims 
folder and the examination findings, 
provide a diagnosis of any joint disorder 
that is present, specifying which joints 
are affected.  If it is not possible to 
provide a specific diagnosis, so state.  

b.  If a joint disorder is found, state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that the veteran's joint disorder is 
the result of any injury or disease 
incurred during his periods of active 
duty service (September 1980 to September 
1983 and February 1985 and January 2002), 
as opposed to being due to some other 
factor or factors.  (The term "at least 
as likely as not" does not mean within 
the realm of medical possibility, but 
rather that the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.)  

In particular, please take into 
consideration the 1992 CCEP questionnaire 
that had a chief complaint of joint 
pains; May 1992 record of complaints of 
bilateral knee and elbow aching with 
notations that the veteran felt very 
tired, run down, lethargic, and warm at 
night with an assessment of viral 
syndrome versus mycoplasma pneumonia; an 
undated chronological record of medical 
care indicating joint problems such as 
soreness, swelling, and pain in the knees 
that began a year and a half prior and 
pain and stiffness in the hips that began 
eight or nine months prior; an October 
1992 complaint of pain in the left hip 
and left knee that was assessed as having 
a small possibility of being caused by 
Lyme Disease which appeared to be ruled 
out in an October 1992 report that was 
negative for Lyme Disease; the March 1995 
report of medical history notation of 
swollen or painful joints and "I don't 
know" check marked next to arthritis, 
rheumatism, or bursitis; the September 
1996 treatment report in which the 
veteran complained of right knee pain 
since Saudi Arabia; the October 1996 
finding of left hip pain and swelling in 
both his right and left knees, and the 
July 2001 retirement physical notation of 
knee, elbow, and hip pain reported since 
May 1992.   

Additionally, please consider the 
November 1996 assessment of possible 
early lateral epicondylitis; November 
1996 assessment of right forearm 
tendonitis, and the December 1996 and 
January 1997 evaluations for possible 
right lateral epicondylitis.  Further, 
please consider the two comprehensive 
clinical evaluation program (CCEP) 
diagnostic forms dated in March and May 
1995 that had primary diagnoses of 
patella femoral syndrome and secondary 
diagnoses of fibromyalgia.  

Also, please review the May 2002 VA 
joints examination, in which the veteran 
reported that he developed pain in his 
hips, knees, and elbows beginning in 1992 
after returning from the Persian Gulf and 
the April 2003 private history and 
physical examination form that had a 
diagnosis of Persian Gulf Syndrome and 
noted that the veteran's hips and knees 
ached and were swollen and that he ached 
"all over."

6.  After an appropriate period of time or 
after the veteran indicates that he has no 
further evidence to submit, the veteran's 
application for service connection for a 
low back disorder and chronic joint pain 
of the hips, knees, and elbows and as due 
to an undiagnosed illness related to 
service in the Persian Gulf War should be 
readjudicated on a direct basis and under 
consideration of the provisions of 38 
C.F.R. § 3.317.  In the event that the 
claims are not resolved to the 
satisfaction of the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


